Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant. Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3,8,9,14,15,17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, at line 17, please replace “ndependently”  with - -independently - - .
In claim 9, at line 15, please replace “ndependently”  with - -independently - - .
	In claim 14 at line 2, please replace “antirefective” with - - antireflective- - . 
	In claim 15, at line 1, please replace “coated substrate”  with - - antireflective composition- - . (see similar amendment to claims 14 and 17).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,8,9,14,15,17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740.
Ongayi et al. 20130004901 teaches in example 3, the reaction of 1,3-bis(t-butylacetate)-5-fluorouracil and 1,3,5-tris(hydroxyethyl)cyanuric acid in the presence of p-toluenesulfonic acid and anisole to form the polymer shown [0071-0072]. The 3.237g of the polymer of example 3 is combined with 5.768g of tetramethoxymethyl glycoluril (crosslinker) to form the antireflective layer composition [0076-0077].  The antireflection layer is spin coated upon a substrate, a 193 nm positive resist is coated, soft baked, exposed to light passing through a photomask, post baked and developed with alkaline developer [0078-0079].  Example 4 is similar, but reacts the 1,3-bis(t-butylacetate)-5-fluorouracil with an aliphatic polyol (1,2,3-propanetriol, structure at [0075], upper left compound) rather than the 1,3,5-tris(hydroxyethyl)cyanuric acid [0073-0075]. 
The uracil used is bounded by the formula (I), where R can be halogen (fluorine, chlorine, bromine, iodine), nitro, alkyl , alkenyl, alkynyl, allyl, alkanoyl, alkoxy (including epoxy), alkylthio, alkylsulfinyl, alkylsulfonyl, carboxyl, alkyaryl, carbocyclic aryl, heteroalicyclic or heteroaromatic and R1 is hydrogen, a bond (such as to a resin chain or those 

Hiroi et al. 20090317740 teaches polyester underlayers bounded by formula (4), where n can be 1-10, R1 and R2 can be hydroxy, hydrogen, C1-6 alkyl, phenyl, naphthyl, nitro, cyano, halogen and Q can be formula (10) which embraces cyanuric acid.  Useful underlayers include those of formulae 5-1 to 5-11 [0052], which are formed by the reaction of dicarboxylic acids with diepoxides. 

    PNG
    media_image1.png
    110
    270
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    87
    253
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    106
    264
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    133
    249
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    206
    251
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    201
    249
    media_image6.png
    Greyscale
    
    PNG
    media_image7.png
    142
    260
    media_image7.png
    Greyscale


Useful dicarboxylic acids bounded by formula (2) (R1,R2 and n have the same meanings as above) include those of formulae 1-1 to 1-8,1-10 and 1-11 [0033].  The underlayer should not mix with the photoresist, have a high etch rate relative to the resist, have good filling and planarization properties [0008-0010]. 
It would have been obvious to modify the teachings of forming the polyester of example using the polyols of example 5 of Ongayi et al. 20130004901 by using a C1-6 hydroxysubstituted aliphatic dicarboxylic acids, such as those of formulae 1-1 to 1-8 [0033] of Hiroi et al. 20090317740 which would form a C1-6 alkyl diester linkage bounded by formula 4 of Hiroi et al. 20090317740 in place of the polyols disclosed at [0026,0075] of Ongayi et al., where the carboxylic acid groups of the hydroxysubstituted aliphatic dicarboxylic acids would react with the hydroxyl groups of the 1,3,5-tris(hydroxyethyl)cyanuric acid instead of the polyols taught at [0026,0075] of Ongayi et al. 20130004901, noting that both the cited examples of Ongayi et al. 20130004901 and Hiroi et al. 20090317740 are polyester resins including a cyanuric acid moiety useful as photoresist underlayers. 
It would have been obvious to modify the teachings of forming the polyester of example 3 of Ongayi et al. 20130004901 by adding a C1-6 hydroxysubstituted aliphatic dicarboxylic acids, such as those of formulae 1-1 to 1-8 [0033] of Hiroi et al. 20090317740 as a reactive monomer which would form a C1-6 alkyl diester linkage bounded by formula 4 of Hiroi et al. 20090317740 

In the response of 11/29/2021, the applicant points out that the corresponding applications have been issued by the Japanese, Korean (and Taiwanese) patent offices.  The examiner notes that no patent has matured from CN 109143783 A which corresponds to the instant application. Also it is not clear that these other patent offices appreciated the teachings of the alcohols of example 5 and [0026] of Ongayi et al. 2013004901 or that the uracil containing polyesters of examples 3 and 4 are formed by the condensation of –(C=O)OR and HO- moieties. 
The Japanese patent, for instance, cites in the prior art section (56) only two references (reproduced here)
    PNG
    media_image8.png
    66
    434
    media_image8.png
    Greyscale
.  Also, it is not clear from the mere issuance of other patents what issues were raised by the identified foreign patent offices or what differences there might be in the procedures and legal standards from US patent practice applied in the examination of the corresponding foreign patent applications.
	The applicant argues that none of the references applied teach the recited resin formed by the reaction of a first reagent including at least one uracil moiety and a second reagent comprising an aliphatic dicarboxylic acid bounded by formula III. (see prepub at [0031]) or that such as reaction may even be possible.


    PNG
    media_image9.png
    308
    262
    media_image9.png
    Greyscale

The fluorinated uracil is exemplified in the instant specification (see prepub at [0028], page 2) and  1,3,5-tris(2-hydroxyethyl)cyanuric acid is exemplified in the instant specification (see prepub at [0030], page 4). The reaction of uracil moieties/monomers with glycerol, diol or triol polyols, such as ethylene glycol, propyleneglycols, butanediol, pentanediol, cyclobutanedio, cyclopentanediol, cyclohexanediol, dimethylolcyclohexane, glycerol, trimethylolethane, trimethylolpropane and the like to form polyesters is disclosed. Cyanurate moieties can be present in the resin.  Chromophore moieties including carboxyl or hydroxy substituents may also be present as reactants to form the resins [0025-0028].  Ongayi et al. 2013004901 clearly establishes that it is known to form polyesters useful as underlayers by the condensation of carboxylic or carboxylate moieties with hydroxy moieties.   Additionally, the incorporation of alkyl linkages in the resin by adding polyol reactants is clearly established in Ongayi et al. 2013004901 ([0025-0026,0075-0076], example 5)  The uracils disclosed in Onyagi et al. are 1 can be hydrogen, halogen or (substituted or unsubstituted) alkyl, alkenyl, alkynyl, allyl, alkanoyl, alkoxy,alkylthio, alkylsulfonyl, alkylsulfinyl and alkylcarbonyl.

    PNG
    media_image10.png
    110
    191
    media_image10.png
    Greyscale
additionally R1 can be a chemical bond to a resin chain [0020-0022].
	What is not taught in Ongayi et al. 2013004901 is the incorporation of alkyl linkages by the use of alkyl/aliphatic dicarboxylate reactants.  
	Sakamoto et al. 20120251955 teaches the underlayer composition of formula 4, which can include the linkage of formula 2 (reproduced below). 

    PNG
    media_image1.png
    110
    270
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    106
    264
    media_image3.png
    Greyscale
which includes compounds 1-8 , 1-10 and 1-11. This clearly establishes that the polyesters formed from C1-10 alkylene dicarboxylic acids with hydroxy groups are known in the resist underlayer art. 









It would have been obvious to modify the teachings of forming the polyester of example using the polyols of example 5 of Ongayi et al. 20130004901 by using a C1-6 hydroxysubstituted aliphatic dicarboxylic acid, such as the tartronic (hydroxypropanedioic acid) taught by Sacripants et al. 20150197668 at [0045] which would form a C1-6 alkyl diester linkage bounded by formula 2 of Sakamoto et al. 20120251955 in place of the polyols (disclosed at [0026,0075]) where the carboxylic acids groups would react with the hydroxyl groups of the 1,3,5-tris(hydroxyethyl)cyanuric acid instead of the polyols taught at [0026,0075] of Ongayi et al. 20130004901 (which react with the acetate moieties of the 1,3-bis(t-butylacetate)-5-fluorouracil) based upon it being well established in Ongayi et al. 20130004901, Sakamoto et al. 20120251955, Albus et al., 2689799 and Sacripants et al. 20150197668 that the ester linkages are formed by the reaction of hydroxy and carboxy containing groups, the desirability of adding alkyl linkages to the polyester underlayer materials  (through the use of aliphatic polyols) in Ongayi et al. 20130004901 and the prior art teaching of C1-10 aliphatic linkages in polyester containing resist underlayer by Sakamoto et al. 20120251955.  
Alternatively, it would have been obvious to modify the teachings of forming the polyester of example 3 of Ongayi et al. 20130004901 by adding a C1-6 aliphatic dicarboxylic acid taught by Sacripants et al. 20150197668 such as the tartronic (hydroxypropanedioic acid) taught by Sacripants et al. 20150197668 at [0045] which would form a C1-6 alkyl diester linkage bounded by formula 2 of Sakamoto et al. 20120251955 based upon the equivalence with the dicarboxylic acids taught by Albus et al., 2689799 and Sacripants et al. 1-10 aliphatic linkages in polyester containing resist underlayer by Sakamoto et al. 20120251955.  

The polyester polymer structure shown at [0071] is similar to the structure of polymer 1, which is shown on page 9 of the specification (the uracil or nitro substituted on page 9 and fluoro substituted in the reference at [0071]) with the difference being the direction of the ester linkage { -(C=O)-O, vs  -O(C=O)- } which undercuts any arguments regarding the reaction used to form the resin. It is clear from the references that the formation of polyesters by reacting aliphatic dicarboxylic acids with polyols is old and well appreciated.   The applicant refers to the comparative examples using comparative polymers 1 and 1, but it is not clear why these comparative examples are equivalent or preferable to direct comparisons with the polymers of examples 3-5.  Furthermore the claims are not coextensive with any showings found in the specification which includes only one inventive polymer.
The applicant argues that the secondary references are not within the lithography or underlayer formation arts and therefore are non-analogous.  The examiner holds that these are from a relevant art, noting that the reaction between uracil and isocyanurate containing moieties in synthesis example 3 of Onygayi et al. yields a polyester via the reaction of a polyol and One skilled in the art reviewing Onygayi et al. would consider references such as Sakamoto et al. 20120251955, Albus et al., 2689799,  Ramesh 5925285 and Sacripants et al. 20150197668 which include teachings of the reactions of polyols and dicarboxylic acids in the formation of polyesters to be relevant and analogous to the teachings of  Ongayi et al. 20130004901.   The age of the references is not a concern for references properly combined.  
The examiner notes that the insertion of an alkylene group into polymer chain by reaction with polyols is taught in example 5 of Ongayi et al. 20130004901 and the claims merely change the reactant inserting the alkylene into the chain from a polyol as taught by Ongayi et al. 20130004901 in example 5 to a dicarboxylic acid.
The applicant is invited to present comparative data in a declaration vs the cited example 3 as used in example 6 in the formation of an antireflection layer in Ongayi et al. 20130004901.
In the polymer of example 3 of Ongayi et al. 20130004901, the 1,3-bis(t-butylacetate)-5-fluorouracil and 1,3,5-tris(hydroxyethyl)cyanuric acid are shown to be present in equivalent amounts along the main chain the hydroxy groups of the 1,3,5-tris(hydroxyethyl)cyanuric acid react with the t-butylacetate groups of the 1,3-bis(t-butylacetate)-5-fluorouracil to form the urethane linkage (50 mol% of each).  For the case of the polymer shown in examples 3, the MW of 1,3-bis(t-butylacetate)-5-fluorouracil is ~358 g/mol and the 1,3,5-tris(hydroxyethyl)cyanuric acid has a MW of ~261 g/mol, so a 1:1 reaction of these results in a polymer with 50 mol% (~57 wt%) of the 1,3-bis(t-butylacetate)-5-fluorouracil based repeating unit.  2,3-Dihydroxybutanedioic acid has a MW of 120 g/mol and a 1:1 (50 mol %) reaction of the 
2,3-Dihydroxybutanedioic acid and 1,3,5-tris(hydroxyethyl)cyanuric acid yields ~32 wt% (50 mol%) of the 2,3-Dihydroxybutanedioic acid based repeating unit.  The range added to the claims is embraced by any replacement of the 1,3-bis(t-butylacetate)-5-fluorouracil with 2,3-


In the response of 12/8/2020, the applicant has presented copies of the claims allowed in Japan and South Korea. The examiner notes these, but this does not evidence that the standards and laws relating to patentability are the same as the United States, that the Japanese and South Korean patent examiners considered the same prior art as applied or that the Japanese and South Korean patent examiners were aware of the rejection advanced in the instant application. 
	Ongayi et al. 20130004901 clearly establishes the reaction of uracil compounds having two carboxylic acid moieties with isocyanurates having three ethylhydroxy moieties to form the polymer  to form the polymer at [0071] having multiple ester linkages due to the reaction between the hydroxy group and the carboxylic acid.  Ongayi et al. 20130004901 also teaches the addition of aliphatic polyols illustrated at [0075] to the reaction mixtures to form polyester resist undercoatings.  The secondary references clearly establish that the reaction of aliphatic 1-10 alkylene [0016] as the orientation of the ester linkages is due to the polyester being derived from alkylene dicarboxylic acids.  The resultant polymer will form a polyester bounded by the claims. The rejection stands.
	The examiner notes that the Ongayi et al. 20130004901 teaches isocyanurates with alkylhydroxy groups similar to the first 6 isocyanurates of the instant application, but does not teach the use of the isocyanurate reactants with two of three (carboxylic acid or carboxylate) moieties.  Ongayi et al. 20130004901 does not lead one to polymers (poly anhydrides) formed by the condensation of two carboxylic acids of the uracil dicarboxylic acids and the isocyanurate di/tricarboxylic acids.  It is not clear if the applicant has enablement for the formation of the polyanhydrides.  
An alternative is claims describing the polymer as the reaction product of uracil dicarboxylic acids, isocyanurate di/tricarboxylic acids, one of more aliphatic dicarboxylic acids and the polyols described in the prepub of the instant application at [0047].  The Yao et al. 20110200938 (cited in action of 5/7/2018) establishes that isocyanurate di/tricarboxylic acids are known in the underlayer/antireflection layer art, so this is not a clear path forward.  

Claims 3,8,9,14,15,17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740, further in view of Ramesh 5925285, Albus et al., 2689799 or Sacripants et al. 20150197668.
Ramesh 5925285 teaches dicarboxylic acids which are useful in forming polymers and crosslinking. These include those bounded by formula at 3/1, where A is a hydrocarbylene (C1-22 hydrocarbon) such as alkyl, alkylene, aralkyne, alkenylene and arylene which may be interrupted with heteroatoms to form groups including dialkyloxy or hydroxy substituted alkylene (2/66-3/13). Examples include diglycolic acid (2,2’-oxydiacetic acid) , malic acid (2-Hydroxybutanedioic acid) , dimethylmalonic acid (Dimethylpropanedioic acid), succinic acid (butanedioic acid) and tartaric acid (2,3-Dihydroxybutanedioic acid) (3/13-33). 
Albus et al., 2689799 teaches the formation of polyesters by the reaction of dicarboxylic Acids with diols such as butanediol and hexadiol.  Useful saturated dicarboxylic acids are those bounded by formula at col. 2/ line 40 where n is greater than 1, includes succinic acid (aka butanedioic acid, 2/46) and useful ether dicarboxylic acids such as  diglycolic acid (2,2’-oxydiacetic acid ,3/3), dilactic acid (2,2'-Oxydipropanoic acid, 3/4). This reaction is disclosed as plasticizing the resin, to improve flexibility, toughness, water resistance and resistance to swelling (dimensional stability) without worries from plasticizer migration, odors stability or discoloration (col 2). 
Sacripants et al. 20150197668 teaches the formation of polyesters by the reaction of diols with diacids (dicarboxylic acids, abstract and throughout). Useful dicarboxylic acids include those where R is alkyl, alkenyl, alkynyl or aryl [0044]. Examples include diglycolic acid (2,2’-oxydiacetic acid) , malic acid (2-Hydroxybutanedioic acid) , oxalic acid (ethanedioic acid) , succinic acid (butanedioic acid) and tartaric acid (2,3-Dihydroxybutanedioic acid) [0045].
It would have been obvious to modify the teachings of forming the polyester of example 5 or 3 of Ongayi et al. 20130004901 by adding aliphatic dicarboxylic acids, such as diglycolic acid (2,2’-oxydiacetic acid) , dimethylmalonic acid (Dimethylpropanedioic acid), or succinic acid (butanedioic acid) taught by Ramesh 5925285, diglycolic acid (2,2’-oxydiacetic acid), oxalic acid (ethanedioic acid) , succinic acid (butanedioic acid) taught by Sacripants et al. 20150197668 or the diglycolic acid (2,2’-oxydiacetic acid ,3/3), dilactic acid (2,2'-Oxydipropanoic acid, 3/4) taught by Albus et al., 2689799  based upon the equivalence with the dicarboxylic acids of Hiroi et al. 20090317740 in forming ester linkages when reacted with hydroxy compounds and the alkyl linkages in the polyester resin which do not include hydroxy groups taught in Ongayi et al. 20130004901 are polyester resins including a cyanuric acid moiety useful as photoresist underlayers. 
The rejection stands for the reasons above without further comment as no further arguments were directed at this rejection.

Indication of possible allowable subject matter: 
The examiner points out that the largest polyols exemplified by Ongayi et al. 2013004901 are pentanediol (C5) and cyclohexanediol (C6).  The instant application describes either of n1 or n2 can be 0,5,10,30,100 at [0033,0037] of the prepub.  The examiner points out that 
There may be an argument which the applicant could advance that there is little or no motivation to use reactants containing C10 or higher alkyl linkages in the backbone of the resin as these are longer than those exemplified in Ongayi et al. 2013004901.  
Alternatively, the applicant could provide declaration data evidencing the criticality of the direction of the ester linkage in the claimed resin.  The examiner notes that the assignee in the instant application seems to be related to that of Ongayi et al. 2013004901 and that there may be data already collected in the course of evaluating the respective underlayer compositions which could be incorporated as evidence into the declaration(s)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 11, 2022